In the
United States Court of Appeals
For the Seventh Circuit

No. 01-2871

Jadwiga Chapinski, Elzbieta Lichosyt, and
Malgorzata Czajkowska-kras, individually
and on behalf of all others similarly
situated,

Plaintiffs-Appellants,

v.

James Ziglar, Commissioner of the United
States Immigration and Naturalization
Service; John D. Ashcroft, Attorney General of the
United States; and Brian Perryman, District
Director of the Chicago District Office
of Immigration and Naturalization Service,

Defendants-Appellees.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 00 C 4395--Charles R. Norgle, Sr., Judge.

Argued November 27, 2001--Decided January 28, 2002



  Before Bauer, Harlington Wood, Jr. and
Manion, Circuit Judges.

  Bauer, Circuit Judge. Appellants filed
a petition for writ of mandamus, asking
the district court to order the Attorney
General and the Immigration and
Naturalization Service (INS) to
adjudicate their applications for
permanent resident status. The district
court dismissed the petition for lack of
subject matter jurisdiction pursuant to
the Immigration and Nationality Act,
which precludes jurisdiction in certain
matters involving the discretion of the
United States Attorney General. Because
we agree that jurisdiction over this
matter rests exclusively with the
Attorney General, we affirm the decision
of the district court.

I.   BACKGROUND

  Section 203 of the Nicaraguan Adjustment
and Central American Relief Act of 1997
(NACARA) allows nationals from Guatemala,
El Salvador and former Soviet bloc
countries to apply for discretionary
relief from deportation under more
relaxed terms than is otherwise required
under immigration laws. The benefits
provided under NACARA extend to spouses
and children of qualifying individuals as
well.

  Appellants are nationals of former
Soviet bloc countries and seek to obtain
lawful permanent resident status.
Appellants themselves are not eligible as
principal applicants for permanent
resident status; their eligibility
derives from their spouses, who have been
granted suspension of deportation and
lawful resident status in immigration
proceedings under NACARA. The INS
declined to consider Appellants’
applications because it lacked
jurisdiction. Under the applicable
regulations, since Appellants’ respective
spouses were granted suspension of
deportation by the Immigration Court in
deportation proceedings, only the
Immigration Court, and not the INS, has
jurisdiction to adjudicate Appellants’
applications.

  Appellants filed a class action suit
under the Declaratory Judgment Act and
the Administrative Procedure Act.
Appellants’ complaint sought mandamus,
declaratory and injunctive relief to
compel the Attorney General and the INS
to accept and process their applications
under NACARA to obtain lawful permanent
resident status. The district court
dismissed the action for lack of subject
matter jurisdiction because section
1252(g) of the Immigration and
Nationality Act precludes judicial review
of the Attorney General’s discretion to
commence removal proceedings in order to
process the applications. Appellants now
appeal that judgment.

II. DISCUSSION
  The sole issue in this appeal is whether
the district court erred in dismissing
Appellants’ complaint. We review the
district court’s dismissal of a complaint
for lack of subject matter jurisdiction
de novo. Bhatt v. Reno, et al., 204 F.3d
744, 746 (7th Cir. 1999).

  Under the applicable statutory and
regulatory framework, the INS can only
determine whether an applicant is
eligible for the discretionary grant of
suspension of deportation or cancellation
of removal in deportation or removal
proceedings. 8 C.F.R. sec. 240.62(b)
(2001). The Immigration and Nationality
Act grants the Attorney General exclusive
jurisdiction over any decision to
commence removal proceedings and
expressly precludes federal court
jurisdiction over any action implicating
a decision of the Attorney General
regarding commencement of removal
proceedings. Section 1252(g) of this act
reads:

Except as provided in this section and
notwithstanding any other provision of
law, no court shall have jurisdiction to
hear any cause or claim by or on behalf
of any alien arising from the decision or
action by the Attorney General to
commence proceedings, adjudicate cases,
or execute removal orders against any
alien under this chapter.

8 U.S.C. sec. 1252(g). In Reno v.
American-Arab Anti-Discrimination Comm.,
525 U.S. 471 (1999) ("AADC"), the United
States Supreme Court emphasized that
Congress clearly intended to bar judicial
review of a decision to commence removal
proceedings, stating that the purpose of
section 1252(g) is to "give some measure
of protection . . . to discretionary
determinations" of the Attorney General,
and to prevent "separate rounds of
judicial intervention outside the
streamlined process that Congress has
designed." Id. at 485. If judicial review
of a decision to commence proceedings is
barred, it follows that section 1252(g)
also precludes judicial review of the
Attorney General’s decision not to
commence removal proceedings. Alvides-
Reyes v. Reno, 180 F.3d 199, 205 (5th
Cir. 1999).

  Appellants insist that the federal court
retains jurisdiction over their complaint
because they are not explicitly asking
the court to order the Attorney General
to initiate proceedings against them;
they simply want their applications
processed. Appellants’ request, however,
necessarily compels the Attorney General
to commence proceedings in order to
consider their applications. Appellants’
suit calls on us to reverse the Attorney
General’s exercise of his discretion not
to commence proceedings against
Appellants and not to process their
applications. Id. The Supreme Court has
stated that the intent of Congress in
enacting section 1252(g) was to limit any
judicial influence on the Attorney
General’s decisions regarding the
commencement of removal proceedings.
AADC, 525 U.S. at 485. Appellants can
have their applications for lawful
resident status adjudicated when and if
removal proceedings are instituted
against them by the Immigration Court.
Before such proceedings are initiated,
however, this matter falls squarely
within those discretionary actions
excluded from judicial review under
section 1252(g). Any other result
undermines the clear intent of Congress
to protect the Attorney General’s
discretion over this matter from judicial
interference.

  Appellants claim that if the INS cannot
promptly adjudicate their applications
and change their status without removal
proceedings, they are left without a
remedy and, in effect, in "no man’s land"
until the INS or the Immigration Court
decides to act. However, in the absence
of a due process violation, the district
court is only justified to intervene in
an administrative process because of
delays in hearings and review in
extraordinary circumstances. Wright v.
Califano, 587 F.2d 345, 352 (7th Cir.
1978). Appellants’ request for relief
effectively amounts to judicial interfer
ence with the INS’s management and
administration of NACARA’s amnesty
program. This interference is unwarranted
and expressly barred by the clear
mandates of section 1252(g). An exception
to this statutory preclusion is permitted
only in rare cases that present
substantial constitutional issues or
bizarre miscarriages of justice. Bhatt,
204 F.3d at 747. Such is not the case
here. Appellants are in no imminent
danger of deportation from the United
States or separation from their families.
As we have previously stated, "since
administrative efficiency is not a
subject particularly suited for judicial
evaluation, the courts should be
reluctant to intervene in the
administrative adjudication process,
absent clear congressional guidelines or
a threat to a constitutional interest."
Wright, 587 F.2d at 353-54. The Attorney
General and the INS have exclusive
discretion over Appellants’ applications.
Under the circumstances of the instant
case, we are without jurisdiction to
intervene.

III.   CONCLUSION

  For the foregoing reasons, we AFFIRM the
decision of the district court dismissing
Appellants’ complaint for lack of subject
matter jurisdiction.